Citation Nr: 1642260	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-48 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder in excess of 50 percent prior to February 20, 2009, and in excess of 70 percent from February 20, 2009, to November 24, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel

INTRODUCTION

The Veteran had active service from October 2000 to March 2001 and from June 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection and assigned an initial 50 percent rating for PTSD, effective January 19, 2007.  An October 2010 rating decision assigned a 70 percent rating for PTSD, effective February 20, 2009.  A November 2013 rating decision assigned a 100 percent rating for PTSD, effective October 9, 2013.  A November 2014 rating decision assigned an effective date of November 25, 2009, for the 100 percent rating.  However, the claim for increased rating prior to November 25, 2009, remains before the Board.

A May 2011 rating decision granted entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), effective February 20, 2009.

In March 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an effective date earlier than January 19, 2007, for the grant of service connection for PTSD, including based upon clear and unmistakable error in a September 2008 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it.  It was previously referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2013).

In May 2014, The Board remanded this matter for further development.  



REMAND

The Board finds that the requests of the Board's May 2014 remand were not fully completed.  A remand by the Board confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A remand imposes upon VA a duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.

The Board requested that the Veteran's vocational rehabilitation file be provided and associated with the claims file.  The record does not include that file.  The records of Dr. Koch were also requested.  The examiner who conducted the August 2014 VA examination was without those records.  Accordingly, the VA examiner was not able to perform a comprehensive examination and provide an opinion based upon a complete factual background.

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Veteran testified to being incarcerated during the applicable time of this appeal.  Should the Veteran have been examined and treated while incarcerated, those medical records are relevant to this matter, and must also be obtained.

In addition, the Veteran has a pending claim for earlier effective date for service connection for PTSD which must be resolved prior to adjudication of the appropriate initial rating.

VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for an earlier effective date for service connection for PTSD, which the Veteran bases on a October 26, 2006, claim, which has various date stamps of receipt, with the earliest being October 26, 2006.

2.  Obtain all outstanding VA medical records and private medical records, including the records of a Dr. McAlister and Daniel L. Koch, Ph.D., Mobile Psychological Associates, 2411 Old Shell Road, Mobile AL 36607, and associate them with the claims file.

3.  Obtain the Veteran's vocational rehabilitation file and associate it with the claims file.  If no records are available, documentation to that effect should be associated with the record.

4.  Obtain any medical records made during the Veteran's periods of incarceration from the Escambia County Sheriff's Office, 1200 West Leonard Street, Pensacola, Florida 32501.

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

